11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

David Albert d/b/a David Albert               * From the 29th District
Oil & Gas and ABX Oil & Gas, Inc.,              Court of Palo Pinto County,
                                                Trial Court No. C43601.

Vs. No. 11-12-00064-CV                        * February 12, 2015

Dunlap Exploration, Inc.,                     * Opinion by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against David Albert d/b/a David Albert Oil & Gas and ABX
Oil & Gas, Inc.